Notice of Pre-AIA  or AIA  Status
1.      The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
   Claim Rejections - 35 USC § 103
2.        The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



  3.        Claims 1-2, 4-5, 11, 13, 15-16 and 23  are rejected under 35 U.S.C. 103 as being unpatentable over  Babayoff (US 20060001739).
         Regarding independent claims 1, 13 and 23  Babayoff disclose system/method for generating 3D model of tooth, non-transitory computer readable medium and computing device  (Babayoff, 5A-5C, , paragraph 0001, states, “The present invention relates to optical scanners, particularly for providing a digital representation of three-dimensional objects including color. The invention finds particular application in the surveying of the intraoral cavity”,  Abstract and paragraph 0146 CPU and three- dimensional model. All this corresponds to  generating 3D model of tooth, non-transitory computer readable medium and computing device and computing device/processor obviously non-transitory readable such as memory and paragraphs 0020-0021 ) comprising:
        receiving scan data of a tooth during a first mode of operation, the scan data of the tooth having been generated by an intraoral scanner (Babayoff Figs. 4A & 5A-5Cb, paragraph 0001, paragraphs 0020-0021 and paragraphs 0084-0086, Babayboff receiving 3D scan data and color data for each of the illumination);
        invoking a second mode of operation(Babayoff paragraph 0162, line 1-10, note: viewfinder mode, display color image of the and Fig 4A object being tooth);
        presenting, in a graphical user interface (GUI), an image of the tooth (Bbayoff Fig. 4A, paragraph 0162, Babayoff states “While the device 100 is used as a viewfinder, typically prior to taking a depth and color scan of the object 26, the above arrangement using at least five different colored illuminations at a low numerical aperture, enables a much clearer and focused real-time color image of the object 26 to be obtained. Thus when in operation in viewfinder mode (also known as "aiming mode", prior to the 3D scan event, while the dental practitioner is in the process of aiming the scanner onto the target dental surface, for example) the device 100 according to this variation of the fourth embodiment repeatedly illuminates the object 26 in cycles, wherein in each cycle the object 26 is separately illuminated in each of the five colors blue, aqua, green, amber, red, in quick succession, and each time a monochromatic image is obtained by the monochromatic image sensor in 60. Each set of five monochromatic images is then analysed to provide a composite color image, and this image is then displayed in substantially real time”.   This obviously corresponds to presenting, in a graphical user interface (GUI), an image of the tooth); and
        presenting, in the GUI, indications of a plurality of color zones of the tooth, the indications comprising, for at least one color zone of the plurality of color zones, an indication that insufficient color information has been received, wherein each color zone represents a separate region of the tooth for which an approximately uniform color is to be used (Babayoff Fig. 4A, paragraph 00163 “Each of the monochrome images in any particular set corresponds to a particular illumination color or wavelength, and thus the zone(s) of the object 26 within the depth of field corresponding to this illumination will be in focus, while the other parts of the object 26 will appear out of focus. Thus, each such image in the aforesaid set of images will contain a portion which has high precision focused image of a part of the object, for the particular illumination wavelength” and 00164 Babayoff states “ In forming a composite image for each set of images, the images are combined in such a way as to maximize the precision of the focused image and corresponding color thereof. Thus, for example, suitable algorithms may be applied to each of the five images of a set to distinguish between the focused and unfocused the areas thereof” .  This obviously corresponds to presenting, in the GUI, indications of a plurality of color zones of the tooth, the indications comprising, for at least one color zone of the plurality of color zones, an indication that insufficient color information has been received, wherein each color zone represents a separate region of the tooth for which an approximately uniform color is to be used.  Furthermore it is obvious in the system Babayoff that in focus zone (s) would have sufficient color and out of focus zone would insufficient color).

         Therefore it would have been obvious to one of ordinary skill in the art, before the claimed invention was filed to  receive scan data of a tooth during a first mode of operation, the scan data of the tooth having been generated by an intraoral scanner, invoking a second mode of operation,  to present in a graphical user interface (GUI), an image of the tooth and  provide indications , for at least one color zone of the plurality of color zones, an indication that insufficient color information has been received, wherein each color zone represents a separate region of the tooth for which an approximately uniform color is to be used as shown by  Babayoff  because such a process provides evaluation and manipulation of the object such as tooth using computing device in the three-dimension space.   
       Regarding claim 2, Babayoff disclose  the scan data comprises three- dimensional (3D) scan data, the operations further comprising: stitching together a plurality of scans of the tooth from the 3D scan data of the tooth; and generating the image of the tooth based on the plurality of scans of the tooth that have been stitched together (Babayoff  Abstract Figs. 4A & 5A-5Cb, paragraph 0001, paragraphs 0020-0021 and paragraphs 0084-0086, Babayboff receiving 3D scan data and color data for each of the illumination and Abstracts states a processor combines the color data and depth data  providing the dimensional model and note: paragraphs 0106-0109 and 0110-0114 and combining obviously corresponds to stitching) .
       Regarding claim 4 Babayoff  wherein the plurality of color zones comprises one or more color zones for which a color measurement was made during the first mode of operation, and wherein the indications show that the color measurement was made for the one or more color zones (Babayoff in paragraph 0166 disclose viewfinder can be used after depth data  and color data is obtained and also Fig. 4B  display device can display the color data).
          Regarding claims 5 and 16 Babayoff disclose   wherein  the plurality of color zones comprise at least one of a cervical color zone, a first interproximal color zone on a first side of the tooth, a second interproximal color zone on a second side of the tooth, a body color zone, or an incisal color zone (Babayoff Fig. 4A and paragraphs 0163-0164 and 0166, Bbayoff disclose .scanning plurality color zones of teeth/tooth it would be obvious in the system of Babayoff to obtain plurality zone  which comprise of at least one of a cervical color zone, a first interproximal color zone on a first side of the tooth, a second interproximal color zone on a second side of the tooth, a body color zone, or an incisal color zone).
      .      Regarding claims 11 and 15 Babayoff disclose receiving color information for the at least one color zone of the tooth; and generating a three-dimensional (3D) model of the tooth using the scan data and the color information for the at least one color zone. (Babayoff  Abstract Figs. 4A & 5A-5Cb, paragraph 0001, paragraphs 0020-0021 and paragraphs 0084-0086, Babayboff receiving 3D scan data and color data for each of the illumination and Abstracts states a processor combines the color data and depth data  providing the dimensional model and note: paragraphs 0106-0109)
                                Allowable Subject Matter 
4.     Claims 3, 6-10, 12, 14 and  17-22 are objected as being  dependent on rejected base claim but would be allowable if rewritten in the independent form including the limitations of the base claim and any intervening claims.    
                                      Communication
5       Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISHRAT I SHERALI whose telephone number is 571-272-7398.  The examiner can normally be reached on Monday-Friday 8:00AM -5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Bella can be reached on 571-272-7453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/ISHRAT I SHERALI/Primary Examiner, Art Unit 2667                                                                                                                                                                                                        
ISHRAT I. SHERALI
Examiner
Art Unit 2667

 November 17, 2022